 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:17-cr-00082-KJM

12                       Plaintiff,                    ORDER

13           v.
14    RAUL RIKARDS CARRILLO,
15                       Defendants.
16

17

18                  On May 20, 2019, defendant Raul Rikards Carrillo pled guilty to violating

19   21 U.S.C §§ 841(a)(1) and 846, by conspiring to possess with intent to distribute at least 50 grams

20   of methamphetamine (actual). Plea Agreement, ECF No. 59. On November 4, 2019, the court

21   held an initial sentencing hearing and, among other matters, heard from the parties regarding

22   Carrillo’s request for a sentence below the range calculated under the current U.S. Sentencing

23   Guidelines (Guidelines) based on a policy disagreement with the Guidelines’ provisions with

24   respect to methamphetamine. ECF Nos. 91, 98, 100. Because the government had not filed

25   opposition briefing, the court continued the matter and directed briefing. ECF No. 94. After the

26   deadline for the government’s brief passed, defense counsel filed a short supplemental brief.

27   Def.’s Supp. Brief, ECF No. 98. On December 9, 2019, the court held a further sentencing

28   hearing to discuss with the parties the import of the government’s having not filed any further
                                                       1
 1   briefing, and then reset the matter one more time. ECF No. 100. The court held the final
 2   sentencing hearing on February 3, 2020, on which date it pronounced sentence. ECF No. 110.
 3   As explained below, in the course of sentencing Mr. Carrillo, the court declared a policy
 4   disagreement with the methamphetamine Guidelines.
 5   I.     FACTS AND PROCEDURAL HISTORY
 6                  A San Joaquin County Sheriff’s Deputy arrested defendant Raul Rikards Carrillo
 7   on May 22, 2017, after his codefendant John Ayon was arrested following a traffic stop during
 8   which a drug detection dog sniff led to the discovery of a duffel bag with approximately 40
 9   pounds of methamphetamine in cellophane wrapped bundles. Compl., ECF No. 1, at 3-4.
10   Another Deputy had observed Ayon’s car on the freeway pacing the Chevrolet Camaro driven by
11   Carrillo, which suggested to the Deputy possible narcotics trafficking. Id. After conducting a
12   traffic stop of the Camaro, Deputy Jones asked Carrillo about the contents of the vehicle;
13   Mr. Carrillo said there was nothing illegal in the vehicle. Id. at 4. Mr. Carrillo granted the
14   Deputy verbal consent and confirmed his consent to another Deputy who also arrived on the
15   scene. Id. Upon a search of a vehicle, one of the Deputies found two cellophane wrapped
16   bundles in the trunk, packaged similarly to the bundles found in Ayon’s car; upon testing the
17   bundles were identified as two pounds of actual methamphetamine, with purity levels of 99
18   percent and 96 percent, respectively. Id.; Plea Agreement at 13 (factual basis).
19                  Carrillo and his codefendant each were charged in multiple counts. Superseding
20   Indictment, ECF No. 19. As noted, on May 20, 2019, Carrillo pled guilty to one count charging a
21   violation of 21 U.S.C. §§ 841(a)(1) and 846, conspiracy to possess with intent to distribute at
22   least 50 grams of methamphetamine (actual). Plea Agreement at 2. In the factual basis attached
23   to his plea agreement, Carrillo admitted to all the essential facts alleged in the initial criminal
24   complaint. Id. at 11-13. For sentencing purposes, as most relevant here, the government agreed
25   to recommend Carrillo receive the benefit of the safety-valve provisions of 18 U.S.C. § 3553(f)(5)
26   and § 5C1.2(a) of the Guidelines, id. at 5, relieving Carrillo of the mandatory minimum sentence
27   of 10 years that otherwise would apply without the filing of an information identifying Carrillo’s
28   prior felony. Superseding Indictment at 2:1-5; 21 U.S.C. § 851.
                                                         2
 1                  In the Presentence Investigation Report (PSR), the Probation Officer calculated
 2   Carrillo’s applicable offense level as 33, reflecting among other things application of the safety-
 3   valve, which the government agreed was satisfied. PSR, ECF No. 80 (sealed), at 3, 15. With a
 4   criminal history category of I, reflecting no prior scorable criminal offenses, the Guidelines range
 5   is 135 to 168 months of imprisonment with a two to five year term of supervised release. Id. The
 6   Probation Officer recommended 135 months of imprisonment, at the low end of the Guidelines
 7   range, and three years of supervised release, observing that Carrillo’s history of substance use,
 8   prior criminal convictions, and illegal reentry into the country warrant three years of supervised
 9   release, should he not be deported, to assist in integrating him back into the community. Id. at 15.
10                  In his sentencing memorandum, Carrillo, through counsel, requests a sentence of
11   48 months and, as noted, invites the court to declare a policy disagreement with the
12   methamphetamine sentencing Guidelines. Sentencing Mem., ECF No. 91, at 1, 8. While the
13   government has not responded in substance to this aspect of the defense argument, government
14   counsel suggests the correct base offense level here is tethered to the actual amount of
15   methamphetamine seized from Carrillo and his codefendant because the substance was tested and
16   the amount and purity confirmed very early in the case. Tr. of Sentencing Hr’g, ECF No. 104, at
17   5:23-6:20. If there should be a variance, the government argues without conceding the point that
18   the base offense level should be reduced by four levels, from 38 to 34, to “disregard[] the
19   sentencing guidelines distinction between actual and mixture and substance.” Tr. 6:21-7:03; see
20   PSR at 6. In response, the defense clarifies its position is not merely that actual
21   methamphetamine should be treated the same as a mixture of methamphetamine for Guidelines
22   calculations purposes, Tr. 7:21-23, but that more broadly there is no empirical basis for the
23   methamphetamine Guidelines at all, Tr. 8:02-07.
24   II.    LEGAL PRECEDENT RE: POLICY DISAGREEMENTS WITH GUIDELINES
25                  In Spears v. United States, the Supreme Court held the district court had the
26   authority to determine the “Guidelines’ 100:1 ratio between powder cocaine and crack cocaine
27   quantities yielded an excessive sentence in light of the sentencing factors outlined in 18 U.S.C.
28   § 3553(a).” Spears v. United States, 555 U.S. 261, 262 (2009). In Spears, the Supreme Court
                                                        3
 1   clarified its holding in Kimbrough v. United States, which recognized “district courts’ authority to
 2   vary from the crack cocaine Guidelines based on policy disagreement with them, and not simply
 3   based on an individualized determination that they yield an excessive sentence in a particular
 4   case.” Spears, 555 U.S. at 264 (emphasis in original); see also Kimbrough v. United States,
 5   552 U.S. 85 (2007). In other words, as a result of a disagreement with the Guidelines, a district
 6   court may reject and vary categorically from the crack cocaine Guidelines. Spears, 555 U.S. at
 7   265–66 (approving district court’s substitution of its own ratio for that of the Guidelines in crack
 8   cocaine sentencing). This leeway applies even in cases in which a defendant does not present
 9   with any mitigating circumstances. Id. at 263. As reviewed more particularly below, several
10   district courts have relied on the authority of Spears to vary from the Sentencing Guidelines for
11   methamphetamine as a result of a policy disagreement. See United States v. Johnson,
12   379 F. Supp. 3d 1213, 1227 (M.D. Ala. 2019); United States v. Hayes, 948 F. Supp. 2d 1009,
13   1014 (N.D. Iowa 2013); United States v. Ibarra-Sandoval, 265 F. Supp. 3d 1249, 1252 (D.N.M.
14   2017).
15                  Title 18 United States Code § 3553 prescribes the familiar factors a court should
16   consider when imposing a sentence. Among other factors, courts are to consider the “nature and
17   circumstances” of the offense and the defendant, deterrence and public safety, as well as the kinds
18   of sentences and sentencing and sentencing ranges available. 18 U.S.C. § 3553(a)(1)–(4). When
19   determining the sentence to be imposed, the court shall examine in particular the seriousness of
20   the offense, the need for adequate deterrence to criminal conduct, the necessity of protecting the
21   public from additional crimes, and the most effective method of providing defendant with needed
22   training, medical care or other correctional treatment. 18 U.S.C. § 3553(a)(2)(A)–(D).
23   III.     OTHER COURTS’ POLICY DISAGREEMENTS WITH METHAMPHETAMINE
              GUIDELINES
24

25                  While several district courts have declared a policy disagreement with the
26   methamphetamine Guidelines, these courts have taken different approaches in doing so. In
27   United States v. Hayes, the judge in the Northern District of Iowa adopted as a starting point the
28   approach previously articulated by another district judge in New York for heroin, powder cocaine
                                                        4
 1   and crack cocaine in the case of United States v. Diaz. Hayes, 948 F. Supp. 2d at 1031 (citing
 2   United States v. Diaz, No. 11-CR-00821-2 (JG), 2013 WL 322243 at *16 (E.D.N.Y. Jan. 28,
 3   2013) (advocating policy disagreement departures from Guidelines as part of constructive
 4   dialogue with Congress and Sentencing Commission). He then applied a one-third reduction to
 5   the Sentencing Guidelines’ scoring of methamphetamine, reasoning the one-third reduction
 6   served as a “good starting point and a reasonable way to express […] policy disagreement with
 7   the Guidelines.” Hayes, 948 F. Supp. 2d at 1031. The judge in Hayes expressed a concern
 8   generally that, with respect to methamphetamine, the Sentencing Commission had strayed from
 9   its institutional role and not based the Guidelines on empirical data; he also characterized the
10   Guidelines as “excessive” in nature in a way that does not “constitute the typical case or
11   heartland,” particularly given the lack of any consideration of a defendant’s role in the conviction
12   offense. Id. at 1021–31. As a basis for his one-third reduction, the judge adopted the
13   recommendation of the judge in Diaz, that ranges should be lowered in drug trafficking cases by a
14   third to account for the Guidelines’ disconnection from drug trafficking defendants’ true
15   culpability. Id. at 1018 (citing Diaz, 2013 WL 322243 at *18). After effecting the one-third
16   reduction, the judge in Hayes explained his approach would then “reserve the ability to adjust the
17   figure upwards and downwards as I weigh the 18 U.S.C. § 3553(a) factors.” Id. at 1031.
18                  The judge in Hayes addressed similar issues in United States v. Nawanna, and
19   declined to apply his approach of starting with a one-third reduction because Nawanna “was not
20   merely a low-level, generally non-violent addict dealer” and instead “was a large-scale
21   distributor, with a managerial or supervisory role in the enterprise (although he was not an
22   organizer or leader), [and] he possessed a dangerous weapon.” United States v. Nawanna,
23   321 F. Supp. 3d 943, 956–57 (N.D. Iowa 2018). Given these facts, the judge began by
24   calculating the Guidelines’ base offense level by equalizing methamphetamine with a
25   “methamphetamine mixture.” Id. at 956 (rejecting marijuana equivalency conversion).
26   Unpersuaded by the prosecution’s argument that the increased prevalence of pure
27   methamphetamine indicated a greater degree of culpability as “based on a flawed assumption that
28   methamphetamine purity is a proxy for role in the offense,” the judge then varied downward
                                                        5
 1   based on the sentencing factors in § 3553. Id. at 955. In reaching this conclusion the judge in
 2   Nawanna cited to yet another district judge’s analysis of the increased prevalence of pure
 3   methamphetamine reaching the same conclusion in the case of United States v. Ibarra-Sandoval,
 4   265 F. Supp. 3d 1249, 1255 (D.N.M. 2017) (ultimately concluding “the Commission’s
 5   assumption regarding the connection between methamphetamine purity and criminal role is
 6   divorced from reality.”). Id. at 954.
 7                  In Ibarra-Sandoval, the judge in New Mexico classified the methamphetamine for
 8   which the defendant was held accountable as a “methamphetamine mixture” based not only the
 9   ready availability of pure methamphetamine, but also because the defendant “was a low-level
10   courier who didn’t even know the contents of the bag he carried except that they contained drugs
11   [who…] happened to have the misfortune of trafficking in methamphetamine-actual instead of the
12   less heavily punished methamphetamine-mixture[.]” Ibarra-Sandoval, 265 F. Supp. 3d at 1256.
13                  At this point, a number of other district court decisions have relied on the analyses
14   in Nawanna and Ibarra-Sandoval to conclude that pure methamphetamine should be equalized to
15   a methamphetamine mixture for purposes of the Guidelines’ calculation step in federal
16   sentencing. See, e.g., United States v. Harry, 313 F. Supp. 3d 969, 974 (N.D. Iowa 2018)
17   (incorporating “Nawanna by reference” and applying it to defendant with extensive criminal
18   history); United States v. Ferguson, Crim. No. 17-204 (JRT/BRT), 2018 WL 3682509, at *4
19   (D. Minn. Aug. 2, 2018) (holding “methamphetamine purity is no longer a proxy for, and thus not
20   probative of, the defendant’s role or position in the chain of distribution”).
21                  In United States v. Johnson, a district judge in the Middle District of Alabama
22   more recently declared a policy disagreement with the methamphetamine Guidelines based on
23   their inherent assumptions regarding purity and quantity. Johnson, 379 F. Supp. 3d at 1228. This
24   judge found that “the offender’s role in the crime is more useful for determining culpability than
25   the quantity of drugs involved.” Johnson, 379 F. Supp. 3d at 1220 (citing Diaz, 2013 WL
26   322243, at *13). He also embraced the concept of “false uniformity,” articulated by another
27   judge more than a decade ago; this concept addresses circumstances “when we treat equally
28   individuals who are not remotely equal because we permit a single consideration, like drug
                                                        6
 1   quantity, to mask other important factors.” Johnson, 379 F. Supp. 3d at 1221 (quoting United
 2   States v. Cabrera, 567 F. Supp. 2d 271, 273 (D. Mass. 2008)). The Alabama judge reached the
 3   same conclusions as did the courts in Nawanna and Ibarra-Sandoval, that the purity of actual
 4   methamphetamine does not automatically translate to greater culpability, even though the
 5   Guidelines have that effect. Johnson, 379 F. Supp. 3d at 1223–26 (citing Nawanna, 321 F. Supp.
 6   3d at 951, and Ibarra-Sandoval, 265 F. Supp. 3d at 1255). But this judge devised a two-step
 7   process to reflect his disagreement with the Guidelines. Johnson, 379 F. Supp. 3d at 1229. First,
 8   to take account of the “purity critique,” which he found valid, he calculated the base-offense level
 9   by using the methamphetamine mixture Guidelines provision. Id. Second, to reflect the
10   “quantity critique,” which he also found valid, he decreased the methamphetamine mixture base
11   offense level by two levels “to offset the excessive significance that the drug-trafficking
12   Guidelines assign to the quantity of drugs, which do not always--and do not here--reflect the
13   offender's role, and thus culpability.” Id. Regarding the second step, the judge indicated that he
14   would not always adjust downward by two levels, but rather would make an appropriate
15   adjustment tailored to the offender’s role on a case-by-case basis. Id.
16                  As explained below, this court finds the synthesis embodied in the Johnson
17   judge’s decision the most helpful and is persuaded, based on the current record, that the first step
18   of the Johnson approach is the most fair and reasonable method of addressing the purity issues
19   raised by the defense. While this court may in the future also move to the second step of the
20   Johnson approach, in this case it does not find a reduction of two levels or otherwise warranted;
21   the court instead determines it can address any additional adjustments required through traditional
22   application of the § 3553 factors, also addressed below.
23   IV.    DISCUSSION
24          The court below addresses each of the defendant’s arguments in support of his motion for
25   a downward variance.
26          A.      Quantity and Purity as Related to Culpability
27                  Defense counsel argues that while quantity and purity drive the Guidelines’
28   scoring of methamphetamine offenses, those features of the methamphetamine in a given case do
                                                        7
 1   not correspond to culpability. Sentencing Mem. at 2. As the judge in Johnson, observed, “[o]ver
 2   the past decade, courts have increasingly recognized that ‘drug quantity is a poor proxy for
 3   culpability.’” Johnson, 379 F. Supp. 3d at 1220 (quoting Diaz, 2013 WL 322243, at *13). While
 4   defense counsel acknowledges the Guidelines’ allowance for lesser roles in a criminal offense
 5   through the availability of mitigating role adjustments, she argues that the base offense levels for
 6   methamphetamine, driven by quantity, span up to level 38 and thus “dwarf” role adjustments,
 7   which provide for adding or subtracting up to only four levels. Sentencing Mem. at 2
 8   (referencing U.S.S.G. §§ 3B1.1, 3B1.2). Because the purity of methamphetamine across the
 9   nation, especially on the West Coast and in California, has increased dramatically while the price
10   has dropped, defense counsel also argues linking drug purity to criminal role is flawed.
11   Sentencing Mem. at 3 (citing DEA Intelligence Report (July 2018)); see also Johnson,
12   379 F. Supp. 3d at 1224. As a result, defense counsel argues a low-level courier today “is likely
13   to be carrying a larger quantity than a low-level courier in exactly the same position on the
14   hierarchy several years ago.” Sentencing Mem. at 5. And the lower a person is in a drug
15   trafficking operation, the less decision-making power he has regarding either the quantity or
16   purity of the substance he handles. Id. In other words, the defense posits, applying the same
17   Guidelines to current offenders as have been applied in the past creates unsupported disparities
18   across a relatively short timeframe, with essentially the same low-level courier today receiving a
19   greater sentence than a low-level courier in the past, despite being no more culpable. Id.
20                  As the judge in Johnson explained, when the Sentencing Commission first adopted
21   the Sentencing Guidelines, “it failed to explain why it decided to implement the quantity-based
22   approach for all trafficking offenses.” Johnson, 379 F. Supp. 3d at 1219 (citing United States
23   Sentencing Comm’n, Fifteen Years of Guidelines Sentencing: An Assessment of How Well the
24   Federal Criminal Justice System is Achieving the Goals of Sentencing Reform, at 49-50 (2004),
25   (noting omission of reasoning for adoption of quantity-based Guidelines in 1987’s Guidelines
26   Manual, Supplementary Report (USSC, 1987)). Since then, a growing number of decisionmakers
27   have observed that while quantity can reflect culpability or a defendant’s role in a scheme, in
28   many cases it does not do so. Johnson, 379 F. Supp. 3d at 1219–21; see also United States v.
                                                        8
 1   Cabrera, 567 F. Supp. 2d 271, 276 (D. Mass. 2008) (granting downward variance when “delivery
 2   man” was apprehended as part of sting and quantity he possessed did not reflect his role in
 3   enterprise). Rather, the Johnson court opined that “the offender’s role in the crime is more useful
 4   for determining culpability than the quantity of drugs involved.” Id. at 1220 (citing Diaz, 2013
 5   WL 322243, at *13).
 6                  With regard to purity as a measure of culpability, the Guidelines state: “Since
 7   controlled substances are often diluted and combined with other substances as they pass down the
 8   chain of distribution, the fact that a defendant is in possession of unusually pure narcotics may
 9   indicate a prominent role in the criminal enterprise and proximity to the source of the drugs.”
10   U.S.S.G. § 2D1.1, cmt. n.27(C). Since the Guidelines first took effect, unusually pure
11   methamphetamine has become increasingly more common. Johnson, 379 F. Supp. 3d at 1224
12   (citing Nawanna, 321 F. Supp. 3d at 951, for its reliance on “2017 DEA report stating that, from
13   2011 to 2016, ‘the average purity of one gram of methamphetamine has ranged from a low of
14   85.5 percent in early 2011 to almost 95 percent in early 2014, and most recently, for the third
15   quarter of 2016, averaged 93.5 percent pure.’”). As noted above, a number of courts have
16   acknowledged this increase in purity of the methamphetamine being marketed in the country by
17   rejecting the actual methamphetamine Guidelines, which impose higher offense levels tied to
18   purity. See United States v. Henry, 313 F. Supp. 3d 969, 974 (N.D. Iowa 2018); United States v.
19   Saldana, No. 1:17-CR-271-1, 2018 U.S. Dist. LEXIS 110790, at *7-8 (W.D. Mich. July 3, 2018);
20   Ferguson, supra, 2018 WL 3682509, at *1; see also U.S.S.G. § 2D1.1 (drug table assigns score
21   of 38 to 45 kilograms of methamphetamine mixture or 4.5 kilograms of actual methamphetamine,
22   for example, and 34 to 1.5 to 5 kilograms of methamphetamine mixture and 150 to 500 grams of
23   actual methamphetamine).
24                  The court in Johnson, as noted above, chose to address the purity issue by
25   assigning the base offense level for a methamphetamine mixture, calculated using the quantity of
26   actual methamphetamine for which the defendant was held accountable. Johnson, 379 F. Supp. 3d
27   at 1229. Because this approach preserves reliance on the Guidelines as a starting point, while
28   adjusting the offense level score to reflect changed circumstances since the Guidelines were
                                                       9
 1   adopted, this court follows suit. Accordingly, by way of a variance based on a policy
 2   disagreement with the Guidelines’ assumptions regarding purity, the court in this case assigns a
 3   base offense level of 34 given that defendant is held accountable here for 367,181 kilograms. See
 4   PSR ¶ 20; U.S.S.G. § 2D1.1(c)(1). The government signaled this adjustment as appropriate if the
 5   court were persuaded by the defense argument as to purity, while also signaling this is the only
 6   adjustment that might be warranted.
 7           B.     Proportionality: Methamphetamine and Crack Cocaine
 8                  As noted, defense counsel argues the harshness of the methamphetamine
 9   Guidelines has no empirical basis at all. Sentencing Mem. at 6. Rather than resulting from an
10   empirical assessment of the harm caused by methamphetamine, the defense says, the Guidelines
11   were instead a response to Congressional action not based on meaningful study or review, but
12   instead on the notion that methamphetamine and crack cocaine were equally harmful. Id. at 7, n.2
13   (“The Commission simply followed a congressional directive [. . .] That Act was not the product
14   of any congressional hearings [. . .] Rather, proponents ‘merely asserted that the use of
15   methamphetamines in this country is an emerging epidemic,’ and presented ‘anecdotal evidence’
16   of violence.”). As the defense notes, the methamphetamine Guidelines resulting from
17   Amendment 594 in 2000 tied methamphetamine to crack cocaine, treating the two controlled
18   substances equally. Id. at 7-8; Amendment 594, Federal Sentencing Guidelines Manual § 2D1.1
19   (2000) (increasing ratio for methamphetamine to match crack cocaine). Given that the crack
20   cocaine Guidelines have been adjusted downward to reflect a closer equivalency between crack
21   and powder cocaine, defense counsel argues methamphetamine should now be treated equally to
22   powder cocaine. Id. at 8; see Fair Sentencing Act of 2010, S. 1789, 111th Cong. § 2(a) (reducing
23   crack/powder cocaine ratio from 100:1 to 18:1); see also Sentencing Guidelines for United States
24   Courts, 75 Fed. Reg. 66188-02 (Oct. 27, 2010) (implementing temporary, emergency amendment
25   to Guidelines effecting ratio change mandated by Fair Sentencing Act). In this case, if the court
26   were persuaded by this argument, Mr. Carrillo’s base offense level would score as 32.
27   Sentencing Mem. at 8.
28   /////
                                                       10
 1                  The court has carefully considered the defense argument in this respect, and
 2   reviewed the helpful discussion in the Hayes case of the problems with tying the
 3   methamphetamine Guidelines initially to those for crack cocaine. Hayes, 948 F. Supp. 2d at
 4   1024. The court also notes the review in Hayes of various experts’ views, that while it is difficult
 5   to measure the harmfulness of a drug, methamphetamine may be less harmful than crack cocaine,
 6   as well as alcohol and heroin. Id. at 1026–27 (citing Amy Baron-Evans, Variance, Departures
 7   and Deconstructing the Meth Guidelines: Current Trends and Cautionary Tales, CJA Trial Panel
 8   Annual Training (Dec. 12, 2012), at 119; David J. Nutt et al., Drug Harms in the UK: a
 9   multicriteria decision analysis, 376 The Lancet 1558 (2010)). While this court is persuaded that
10   the initial linkage of the two controlled substances, methamphetamine and crack cocaine, was not
11   grounded in empirical wisdom, reaching this conclusion is not the same as finding on the current
12   record that the court can equalize the two by way of variance. To take that additional step, in this
13   court’s view, would require a careful review of peer-reviewed scientific information, through a
14   full-fledged evidentiary proceeding.
15          C.      18 U.S.C. § 3553(a) Factors, Including Role
16                  While the court has declined to accept defendant’s other Guidelines-related
17   arguments for a variance based on his role in the offense, it does find a downward variance
18   warranted based on a traditional application of the statutory sentencing factors set forth in 18
19   U.S.C. § 3553. Defense counsel argues a downward variance is appropriate because Mr. Carrillo
20   was relatively low in the hierarchy of the drug trafficking organization he operated within, he did
21   not negotiate the quantity of the drugs, and he agreed to assist the person above him in the
22   hierarchy, identified as Person 1, in the operation at a time of increasing “pressure from
23   traffickers to unload large quantities.” Sentencing Mem. at 6 (quoting Frances Robles, THE NEW
24   YORK TIMES, “Meth, the Forgotten Killer, Is Back, and It’s Everywhere” (Feb. 13, 2018)).
25   Moreover, counsel argues, Mr. Carrillo’s work history demonstrates he has not relied generally
26   on a criminal lifestyle to support himself; instead, his actions here represent an exception,
27   occurring “at a time of increased financial stress, a number of personal crises, and exacerbated
28   drug addiction.” Id. (citing PSR ¶¶ 17, 52, 56-61). Because the government undoubtedly will
                                                       11
 1   deport Mr. Carrillo after he serves his sentence, counsel says he does not pose a danger to the
 2   community. Id. at 9. After serving his sentence, she notes Mr. Carrillo plans to return to Mexico
 3   and open a business for tourists after selling some land he owns; he has family in Mexico
 4   prepared to assist him in this effort. Id. The defense also argues that because Mr. Carrillo’s
 5   immigration status will preclude his obtaining good time credit for participation in Bureau of
 6   Prisons’ programming, this factor supports a variance as well. Id. Counsel also correctly notes
 7   Mr. Carrillo’s longest prior sentence was six months, which he served over twenty years ago. Id.
 8                  Here, as the court explained from the bench at sentencing, defendant’s role in the
 9   conviction offense does support a further downward variance, from a low end sentence of 87
10   months. On the one hand, defendant had some control over and carried insurance for a car with a
11   special compartment for transporting drugs, was traveling in tandem with his codefendant in
12   transporting methamphetamine from Los Angeles to northern California and previously had
13   himself sold a one pound block of methamphetamine he apparently earned following a prior
14   transport operation – all of which are aggravating factors. See PSR ¶¶ 5-13; Plea Agreement at
15   11-12 (factual basis). On the other hand, defendant was not a leader of the organization for which
16   he transported the methamphetamine, there is no indication he negotiated for a particular amount
17   of controlled substance at any time, his movements during the transport operation to northern
18   California were carefully monitored by personnel who were above him in the organization – all
19   mitigating factors. See Decl. of Raul Rikards Carrillo, ECF No. 84-1, ¶¶ 1-10.1 Defendant is a
20   nonviolent offender with a prior history of essentially lawful employment. PSR ¶¶ 56-61. His
21   longest prior criminal sentence was six months. Id. ¶¶ 34-37. On balance, the court finds that a
22   sentence of 68 months is sufficient but not greater than necessary to achieve the purposes of
23   federal sentencing.
24   V.     CONCLUSION
25                  For the reasons stated above, the court declares a policy disagreement with the
26   methamphetamine Guidelines. Based on that disagreement, the court varies downward, first to a
27          1
             At hearing, the government indicated it had no evidence to rebut the contents of
28   defendant’s declaration.
                                                      12
 1   sentencing range of 87-108 months, based on a Guidelines equivalent calculated using Offense
 2   Level 29 while maintaining Mr. Carrillo’s Criminal History I. The court then varies further
 3   downward from the 87 months at the low end of this range, based on the § 3553 factors, to a
 4   sentence of 68 months’ incarceration, with a term of supervised release of 3 years.
 5                  IT IS SO ORDERED.
 6   DATED: February 21, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      13
